Fourth Court of Appeals
                                        San Antonio, Texas
                                   MEMORANDUM OPINION
                                No. 04-13-00192-CV & 04-13-00193-CV

    THE STATE OF TEXAS FOR THE BEST INTEREST AND PROTECTION OF S.S.

                          From the Probate Court No. 1, Bexar County, Texas
                          Trial Court Nos. 2013-MH-0591 & 2013-MH-0659
                          Honorable Polly Jackson Spencer, 1 Judge Presiding

Opinion by:       Rebeca C. Martinez, Justice

Sitting:          Sandee Bryan Marion, Justice
                  Rebeca C. Martinez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: May 14, 2014

AFFIRMED

           The trial court found that appellant S.S. was mentally ill and met the criteria for court-

ordered temporary mental health services, and ordered appellant to be temporarily committed for

inpatient mental health services pursuant to section 574.034 of the Texas Health and Safety Code.

By separate order, the court authorized treatment with psychoactive medications during appellant’s

temporary commitment. Appellant appeals from both orders, challenging the legal and factual

sufficiency of the trial court’s findings. We affirm the trial court’s orders.




1
 The Honorable Oscar Kazen presided over the hearing and verbally made the rulings on the underlying applications.
The Honorable Polly Jackson Spencer signed the written orders.
                                                                     04-13-00192-CV & 04-13-00193-CV


                                      STANDARD OF REVIEW

       To obtain either an order for temporary commitment or an order to administer psychoactive

medication, the State must prove its case by clear and convincing evidence. See TEX. HEALTH &

SAFETY CODE ANN. § 574.034(a) (West Supp. 2013), § 574.106(a-l) (West 2010). Because the

State’s burden of proof is clear and convincing evidence, we apply a heightened standard of review

to sufficiency-of-the-evidence challenges. See In re C.H., 89 S.W.3d 17, 25 (Tex. 2002). When

reviewing the legal sufficiency of the evidence in a case requiring proof by clear and convincing

evidence, we determine whether the evidence is such that a factfinder could reasonably form a

“firm belief or conviction as to the truth of the allegations sought to be established.” State v.

Addington, 588 S.W.2d 569, 570 (Tex. 1979). We review all the evidence in the light most

favorable to the finding to determine whether a reasonable factfinder could have formed a firm

belief or conviction that the finding was true. State v. K.E.W., 315 S.W.3d 16, 20 (Tex. 2010).

We resolve disputed fact questions in favor of the finding if a reasonable factfinder could have

done so, and we disregard all contrary evidence unless a reasonable factfinder could not have done

so. Id.; City of Keller v. Wilson, 168 S.W.3d 802, 817 (Tex. 2005).

       In reviewing the evidence for factual sufficiency under the clear and convincing standard,

we inquire “whether the evidence is such that a factfinder could reasonably form a firm belief or

conviction about the truth of the State’s allegations.” See In re C.H., 89 S.W.3d at 25. We consider

whether disputed evidence is such that a reasonable factfinder could not have resolved that

disputed evidence in favor of its finding. In re J.F.C., 96 S.W.3d 256, 266 (Tex. 2002). In so

doing, we must give “due consideration to evidence that the factfinder could reasonably have found

to be clear and convincing.” Id. We examine the entire record to determine whether “the disputed

evidence that a reasonable factfinder could not have credited in favor of the finding is so significant



                                                 -2-
                                                                     04-13-00192-CV & 04-13-00193-CV


that a factfinder could not reasonably have formed a firm belief or conviction”; if it is, the evidence

is factually insufficient. Id.

                                        COMMITMENT ORDER

        In its commitment order, the trial court found that appellant is mentally ill and that as a

result of that mental illness the Patient:

        is suffering severe and abnormal mental, emotional, or physical distress; is
        experiencing substantial mental or physical deterioration of her ability to function
        independently, which is exhibited by the proposed patient’s inability, except for
        reasons of indigence, to provide for her basic needs, including food, clothing,
        health, or safety; and unable to make a rational and informed decision as to whether
        or not to submit to treatment.

See TEX. HEALTH & SAFETY CODE ANN. § 574.034(a)(1) & (a)(2)(C) (providing statutory

requirements for temporary commitment).

        “To be clear and convincing under Subsection (a), the evidence must include expert

testimony and, unless waived, evidence of a recent overt act or a continuing pattern of behavior

that tends to confirm: (1) the likelihood of serious harm to the proposed patient or others; or (2)

the proposed patient’s distress and the deterioration of the proposed patient’s ability to function.”

Id. § 574.034(d). Expert testimony recommending involuntary temporary commitment must be

supported by a factual basis; a bald diagnosis alone is insufficient to support commitment. In re

Breeden, 4 S.W.3d 782, 784 (Tex. App.—San Antonio 1999, no pet.).

        The State sought the temporary commitment of appellant to University Hospital. At the

hearing, appellant and Dr. Stephen Burkholder, a psychiatrist with the hospital, testified.

Burkholder testified he had been involved in appellant’s care since her admission to the hospital

and, based on his personal knowledge, her history, and her medical records, he diagnosed appellant

with delusional disorder. He agreed this diagnosis was an illness, disease, or condition that

substantially impaired appellant’s thought, perception of reality, emotional process, or judgment.


                                                 -3-
                                                                     04-13-00192-CV & 04-13-00193-CV


Appellant first presented with suicide ideation, but had not threatened to commit suicide since

being hospitalized. She had not threatened to harm any other patients. Burkholder testified that

appellant is not likely to cause serious harm to herself or others as a result of her mental illness.

       Burkholder agreed that as a result of appellant’s mental illness she suffers severe and

abnormal mental, emotional, or physical distress; and she is experiencing substantial mental or

physical deterioration in her ability to function independently. Burkholder conceded that appellant

is able to provide for her own basic needs, including food and clothing, health and safety, but

clarified that she had just concluded a four-day fast for religious purposes. Burkholder testified

that as a result of her delusions, appellant has a tendency to misinterpret various things in her

environment, particularly her interactions with people. Appellant described interactions with her

neighbors and with an off-duty police officer in which she felt they were making aggressive actions

towards her and she responded inappropriately. Appellant also described to Burkholder that she

is experiencing pressure in her head due to police radar and that she is hearing sounds in the attic

of her apartment. Burkholder stated that appellant continues to believe that the police and doctors

are conspiring to keep her in the hospital.

       Burkholder stated appellant is unable to make a rational and informed decision about

whether to submit to treatment. Appellant cannot be treated in an out-patient setting because she

denies having a mental illness and would not take medication or attend follow-up appointments.

If she were to continue misinterpreting the stimuli in her environment, Burkholder opined that it

was possible she would end up in further legal and/or physical harm. Burkholder did not believe

that appellant could distinguish safety from danger, and felt that she was at risk for being involved

with the police. He noted that appellant had been aggressive with him and accused him and the

hospital staff of putting words in her mouth and lying to her. Burkholder stated that appellant

misinterprets the attempts of other people to help her.
                                                 -4-
                                                                      04-13-00192-CV & 04-13-00193-CV


       Appellant testified that she was hospitalized for threatening to commit suicide. She stated

that she had weapons at her home, including a firearm. She testified that she is a licensed firearms

instructor in New Jersey. She does not randomly use the gun, and last fired it at a ranch. She

occasionally feels pressure in her head and hears a beeping sound. She believes that her neighbors

at the apartment complex are targeting her for harassment. Multiple times, she has come home to

an unlocked door. She has heard movement in the attic above her and assumes it is someone from

the apartment. On one occasion, appellant found what she believed to be a human fetus on her

doorstep. Appellant sent a letter documenting this harassment to the Texas Rangers.

       On appeal, appellant asserts the evidence is legally and factually insufficient to order her

temporarily committed for inpatient mental health services. In particular, she argues there was no

evidence presented that she was unable to provide for her basic needs, including food, clothing,

health or safety, except for reasons of indigence. We disagree. Having reviewed the record as a

whole, we conclude the foregoing evidence permitted the trial judge to form a firm belief or

conviction that the findings necessary to support appellant’s temporary commitment were proven

true. While appellant was able to provide for most of her basic needs, the evidence of the expert

established that appellant suffers from delusions and that she is unable to distinguish safety from

danger. Appellant’s mental deterioration is evidenced by delusions that cause her to misinterpret

her interactions with others and to respond inappropriately, which could cause her legal or physical

harm. Additionally, her threats to commit suicide, coupled with her possession of a weapon, show

that she is unable to provide for her own safety. Therefore, the evidence is both legally and

factually sufficient to support the trial court’s commitment order.

                      ADMINISTRATION OF PSYCHOACTIVE MEDICATIONS

       “The court may issue an order authorizing the administration of one or more classes of

psychoactive medication to a patient who . . . is under a court order to receive inpatient mental
                                                -5-
                                                                   04-13-00192-CV & 04-13-00193-CV


health services . . . .” TEX. HEALTH & SAFETY CODE ANN. § 574.106(a). Here, after issuing the

commitment order, the trial court held a hearing on and granted the State’s application for an order

to administer psychoactive medications. On appeal, the only basis on which appellant challenges

the trial court’s medication order is that the evidence is insufficient to support the trial court’s

commitment order. Because we have determined the evidence is sufficient to support the trial

court’s commitment order, the evidence is also sufficient to support the trial court’s order to

compel psychoactive medications. See State ex rel. D.V., Nos. 04-12-00511-CV & 04-12-00512-

CV, 2012 WL 6618217, at *3 (Tex. App.—San Antonio Dec. 19, 2012, no pet.).

                                          CONCLUSION

       We overrule appellant’s issues on appeal and affirm the trial court’s orders.


                                                  Rebeca C. Martinez, Justice




                                                -6-